Opinion filed September 13, 2012




                                                          In The


    Eleventh Court of Appeals
                                                       __________

                                               No. 11-12-00175-CR
                                                   __________

                          JERRY DEWITT WASHINGTON, Appellant
                                          V.
                                STATE OF TEXAS, Appellee


                                    On Appeal from the 32nd District Court
                                            Nolan County, Texas
                                        Trial Court Cause No. 11245



                                    MEMORANDUM                           OPINION
         Jerry Dewitt Washington has filed in this court a motion to withdraw his notice of appeal
and dismiss his appeal. Pursuant to TEX. R. APP. P. 42.2, the motion is signed by both appellant
and his counsel.
         The motion is granted. Appellant’s notice of appeal is withdrawn, and the appeal is
dismissed.


September 13, 2012                                                                       PER CURIAM
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel1 consists of: Wright, C.J.,
McCall, J., and Hill.2
         1
           Eric Kalenak, Justice, resigned effective September 3, 2012. The justice position is vacant pending appointment of a
successor by the governor or until the next general election.
         2
          John G. Hill, Former Chief Justice, Court of Appeals, 2nd District of Texas at Fort Worth, sitting by assignment.